Exhibit 10.2

COMMON STOCK WARRANT

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND THE WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF ANY U.S. PERSON UNLESS
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE. IN ORDER TO EXERCISE THIS WARRANT, THE HOLDER MUST FURNISH TO THE
COMPANY AND THE WARRANT AGENT EITHER (A) A WRITTEN CERTIFICATION THAT IT IS NOT
A U.S. PERSON AND THE WARRANT IS NOT BEING EXERCISED ON BEHALF OF A U.S. PERSON
OR (B) A WRITTEN OPINION OF COUNSEL TO THE EFFECT THAT THE SECURITIES DELIVERED
UPON EXERCISE OF THE WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OR
THAT THE DELIVERY OF SUCH SECURITIES IS EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. TERMS IN THIS LEGEND HAVE THE MEANINGS GIVEN
TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

WARRANT TO PURCHASE SHARES OF COMMON STOCK

This Warrant is issued to Delta International Holding Ltd., a Cayman Islands
corporation (the “Holder”), by PECO II, Inc., an Ohio corporation (the
“Company”), pursuant to the terms of that certain Asset Purchase Agreement dated
as of October 13, 2005 (the “Asset Purchase Agreement”) and is effective as of
March 28, 2006 (“the Issuance Date”).

1. Purchase of Shares. Subject to the terms and conditions hereinafter set
forth, the holder of this Warrant is entitled, upon surrender of this Warrant
and delivery of a duly executed Notice of Exercise (in the form attached hereto
as Exhibit A), together with the applicable Exercise Price, at the principal
office of the Company (or at such other place as the Company shall notify the
Holder in writing), to purchase from the Company up to the number of fully paid
and nonassessable Shares (as defined below) that equals the Warrant Coverage
Amount (as defined below).

2. Definitions.

(a) Affiliates. The “affiliate” of any Person means any Person that controls, is
controlled by, or is under common control with such Person. As used herein, the
term “control” (including the terms “controlling”, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or other interests, by contract
or otherwise.



--------------------------------------------------------------------------------

(b) Asset Shares. The “Asset Shares” shall mean 4,740,375 shares of the
Company’s common stock, representing the number of Shares issued to the Holder
pursuant to Section 2.1 of the Asset Purchase Agreement.

(c) Exercise Date. The “Exercise Date” shall mean the respective date on which
the Holder exercises this Warrant pursuant to the terms hereof.

(d) Exercise Price. The “Exercise Price” shall be $2.00 per Share (as adjusted
pursuant to the terms hereof).

(e) Exercise Period. This Warrant shall be exercisable, in whole or in part, at
any time and from time to time during the term commencing on the Issuance Date
and ending at 5:00 p.m. Eastern Standard Time on September 28, 2008, the date
that is 30 months from the Issuance Date.

(f) Outstanding Shares. The term “Outstanding Shares” means all issued and
outstanding shares of capital stock of the Company as of the date that is the
five (5) business days prior to the Exercise Date; provided, however, that in
the event the Exercise Date is within five (5) business days of the Issuance
Date, the measurement date shall be the Issuance Date (and shall include the
Asset Shares).

(g) Person. The term “Person” means any individual, corporation, partnership,
firm, association, joint venture, joint stock company, trust, unincorporated
organization or other entity.

(h) Registration Rights Agreement. The term “Registration Rights Agreement”
means that certain Registration Rights Agreement entered into between the
Company and the Holder as of the date of this Warrant, a copy of which is
attached to this Warrant as Exhibit C.

(i) Required Warrant Coverage Amount. The term “Required Warrant Coverage
Amount” shall mean that number of Shares that is determined by application of
the following formula: (x) the quotient of (i) the Outstanding Shares minus the
Asset Shares, divided by (ii) 0.55, minus (y) the Outstanding Shares, and
(z) rounded to the nearest whole share.

(j) Shares. The term “Shares” shall mean shares of the Company’s common stock.

(k) Warrant. The term “Warrant” as used herein shall include this Warrant, and
any warrants delivered in substitution or exchange therefor as provided herein.

(l) Warrant Coverage Amount. The term “Warrant Coverage Amount” shall mean that
number of Shares that is equal to (x) the Required Warrant Coverage Amount minus
(y) that number of Shares previously issued prior to the respective Exercise
Date upon any partial exercise of this Warrant by any holder hereof.

3. Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 2 above, the Holder may exercise, in whole or in part,
the purchase rights evidenced hereby. Such exercise shall be effected by:

(a) the surrender of the Warrant, together with a Notice of Exercise (in the
form attached hereto as Exhibit A) to the Secretary of the Company at its
principal offices; and

 

-2-



--------------------------------------------------------------------------------

(b) the payment to the Company of a cash amount (payable by check or wire
transfer or cancellation of indebtedness) equal to the aggregate Exercise Price
for the number of Shares being purchased.

4. Certificates for Shares. As promptly as practicable on or after the Exercise
Date and in any event within ten (10) days thereafter, the Company, at its
expense, shall issue and deliver to the Holder a certificate or certificates for
the number of Shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company, at its expense, will execute and deliver a
new Warrant of like tenor exercisable for the number of Shares for which this
Warrant may then be exercised.

5. Issuance of Shares. The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant, will be duly and validly issued, fully
paid and nonassessable and free from all taxes, liens, and charges with respect
to the issuance thereof.

6. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.

7. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at the
Holder’s expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor and amount.

8. Adjustment of Exercise Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:

(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide the Shares, by split-up
or otherwise, or combine its Shares, or issue additional shares of its capital
stock as a dividend with respect to the Shares, the number of Shares issuable on
the exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination. Appropriate adjustments shall also be made to the
Exercise Price payable per share, but the aggregate Exercise Price payable for
the total number of Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 8(a) shall become effective
at the close of business on the date the subdivision or combination becomes
effective, or as of the record date of such dividend, or in the event that no
record date is fixed, upon the making of such dividend.

(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 8(a) above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same

 

-3-



--------------------------------------------------------------------------------

number of Shares as were purchasable by the Holder immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.

(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.

9. Reservation of Stock. The Company covenants that during the term this Warrant
is exercisable, the Company will reserve from its authorized and unissued Shares
a sufficient number of Shares to provide for the issuance of Shares upon the
exercise of this Warrant and, from time to time, will take all steps necessary
to amend its charter documents to provide sufficient reserves of Shares issuable
upon exercise of the Warrant and will refrain from effecting any amendment to
its charter documents which in any manner would adversely affect the rights or
privileges of the Holder hereunder.

10. Warrants Transferable.

(a) Subject to compliance with the terms and conditions of this Section 10, this
Warrant and all rights hereunder are transferable by the Holder, in whole or in
part, without charge to the Holder (except for transfer taxes), upon surrender
of this Warrant properly endorsed or accompanied by written instructions of
transfer in the form attached hereto as Exhibit B. Any such transferee of this
Warrant shall be deemed to be a “Holder” hereunder, shall be subject to all of
the rights, preferences, privileges and obligations of this Warrant.

(b) Prior to any proposed sale, assignment, or transfer of this Warrant (other
than a transfer not involving a change in beneficial ownership), unless there is
in effect a registration statement under the Securities Act covering the
proposed transfer, the Holder shall give written notice to the Company of its
intention to effect such transfer, sale or assignment. Each such notice shall
describe the manner and circumstances of the proposed transfer, sale or
assignment in sufficient detail, and if requested by the Company, Holder shall
have furnished, a written opinion of legal counsel who shall be, and whose legal
opinion shall be, reasonably satisfactory to the Company, addressed to the
Company, to the effect that the proposed transfer of the Warrant may be effected
without registration under the Securities Act.

(c) Notwithstanding anything to the contrary set forth in Section 10(a), Holder
may not transfer this Warrant to an unaffiliated Person without the prior
written consent of the Company. Holder may transfer this Warrant in whole or in
part, to any of its affiliates without such prior written consent, provided such
transfer is in compliance with Sections 10(a) and 10(b) and the transferee
agrees in writing to be bound by the terms of this Warrant, a copy of which
writing shall be provided to the Company.

11. Rights of Shareholders. The Holder shall not be entitled, as a Warrant
holder, to vote or receive dividends or be deemed the holder of the Shares or
any other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything

 

-4-



--------------------------------------------------------------------------------

contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of stock, reclassification of stock, change of par
value, consolidation, merger, conveyance, or otherwise) until the Warrant shall
have been exercised in accordance with the terms hereof; provided, however, that
in the event:

(a) the Company shall take a record of the holders of its Shares (or other stock
or securities at the time receivable upon the exercise of this Warrant) for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right; or

(b) of any capital reorganization of the Company, any stock split or
subdivision, or reverse stock split or combination, or any similar event
involving the Shares, any reclassification of the capital stock of the Company,
any consolidation or merger of the Company with or into another corporation, or
any sale, transfer or other conveyance of all or substantially all of the assets
of the Company to another corporation; or

(c) of any voluntary dissolution, liquidation or winding-up of the Company,

then, and in each such case, the Company will deliver to the Holder a notice
specifying, as the case may be, (A) the date on which a record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (B) the date on which
a record is to be taken for determining shareholders entitled to vote upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Shares (or such stock or
securities at the time receivable upon the exercise of this Warrant) shall be
entitled to exchange their Shares (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up. Such notice shall be delivered at least ten (10) business days prior
to the date therein specified.

12. Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered (x) three (3) business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (y) one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service or (y) on the date
sent after transmission by facsimile with written confirmation, in each case to
the intended recipient as set forth below:

 

If to Holder:

 

Copies to:

Delta Products Corporation

4405 Cushing Pkwy.

Fremont, CA 94538-6475

Attention: Yao C.H. Chou

Fax: 510-498-8879

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attention: Aaron J. Alter, Esq.

Fax: 650-493-6811

 

-5-



--------------------------------------------------------------------------------

If to the Company:

 

Copy to:

PECO II, Inc.

 

Porter Wright Morris & Arthur LLP

1376 State Route 598

 

Huntington Center

Galion, Ohio 44833

 

41 South High Street

Attention: President and Chief Executive Officer

 

Columbus, OH 43215-6194

Fax: 419-468-9164

 

Attention: Curtis A. Loveland

 

Fax: 614-227-2100

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including Personal delivery, expedited courier,
messenger service, telex, ordinary mail or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the party for whom it is
intended. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.

13. Registration Rights Agreement. Subject to Section 9(c) of the Registration
Rights Agreement, the Shares issuable upon exercise of this Warrant shall be
subject to and shall have the rights, preferences and privileges set forth in
the Registration Rights Agreement. In any event, the Shares issued upon exercise
of this Warrant shall be subject to Section 2 of the Registration Rights
Agreement (to the extent applicable).

14. Governing Law. This Warrant and all actions arising out of or in connection
with this Warrant shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the conflicts of law provisions of
the State of Delaware or of any other state.

15. Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement.

16. Descriptive Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Warrant.

17. No Impairment. The Company will not, through any voluntary action, avoid or
seek to avoid the observance or performance of any terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holders hereunder.

18. Severability. Any term or provision of this Warrant that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. The parties shall use their commercially reasonable
efforts to replace such void or unenforceable provision of this Warrant with a
valid and enforceable provision that will achieve, to the greatest extent
possible, the economic, business and other purposes of such void or
unenforceable provision.

 

-6-



--------------------------------------------------------------------------------

19. Amendments. This Agreement may not be amended, changed, supplemented, waived
or otherwise modified or terminated, except upon the execution and delivery of a
written agreement executed by the Company and the Holder.

20. No Waiver. The failure of any party hereto to exercise any right, power or
remedy provided under this Warrant or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

21. Succession and Assignment. This Warrant shall be binding upon and shall
inure to the benefit of the Company and Holder and their respective successors
and permitted assigns.

22. Exclusive Jurisdiction. With respect to any matter based upon or arising out
of this Warrant or the transactions contemplated hereby that seeks temporary or
injunctive relief or specific performance, each of the parties (a) irrevocably
consents to the exclusive jurisdiction and venue of the state courts of the
State of Delaware located in New Castle County, (b) agrees that process may be
served upon them in any manner authorized by the laws of the State of Delaware
for such Persons, (c) waives the defense of an inconvenient forum and covenants
not to assert or plead any objection which they might otherwise have to such
jurisdiction, venue and such process, and (d) agrees that a final judgment in
such legal proceeding shall be final, binding and enforceable in any court of
competent jurisdiction. Each party agrees not to commence any legal proceedings
subject to this Section 22 except in such courts.

23. Binding Arbitration.

(a) Each party irrevocably agrees and acknowledges that, subject only to
Section 22 above, any claim, dispute, controversy or other matter based upon,
arising out of or relating to this Warrant or the transactions contemplated
hereby, including (i) as to the existence, validity, enforceability or
interpretation of any such claim, (ii) the performance, breach, waiver or
termination of any provision in dispute, (iii) any such claim in tort, or
(iv) any such claim raising questions of law, in each case, whether arising
before or after termination of this Warrant (each a “Disputed Claim”), shall be
resolved, as between the parties, exclusively and solely by binding arbitration
in accordance with Section 23(b).

(b) Any Disputed Claim shall be resolved exclusively and solely by binding
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”) and in accordance with the following:
(a) there shall be three (3) arbitrators, one of whom shall be a member of the
American College of Trial Lawyers (who shall chair the arbitration panel) and
one of whom shall be a certified public accountant; (b) the arbitration shall
take place in Wilmington, Delaware, and in no other place; (c) the arbitration
shall be conducted in accordance with the procedural laws of the U.S. Federal
Arbitration Act, to the extent not inconsistent with the Rules or this
Section 23(b); (d) subject to legal privileges, each party shall be entitled to
conduct discovery in accordance with the Federal Rules of Civil Procedure;
(e) at the arbitration hearing, each party shall be permitted to make written
and oral presentations to the arbitration panel, to present testimony and
written evidence and to examine witnesses; (f) the arbitration panel shall have

 

-7-



--------------------------------------------------------------------------------

the power to grant temporary or permanent injunctive relief and to order
specific performance; (g) the arbitration panel shall have the power to order
either party to pay, or to allocate between the parties, the fees and expenses
of the arbitrators and of the American Arbitration Association and to order
either party to pay all or a portion of the other party’s attorneys’ fees and
expenses incurred in connection with a Disputed Claim and the arbitration; and
(h) the arbitration panel shall issue a written decision explaining the bases
for the final ruling, and such decision shall be final and binding on the
parties hereto, and not subject to appeal, and enforceable in any court of
competent jurisdiction.

24. Other Remedies; Specific Performance.

(a) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Warrant were not
performed in accordance with their specific terms or were otherwise breached.

(b) Specific Performance. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Warrant and to enforce specifically the terms and provisions hereof, this being
in addition to any other remedy to which they are entitled at law or in equity.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

Issued this 28th day of March, 2006.

 

PECO II, INC. By:  

/s/ John G. Heindel

Name:   John G. Heindel Title:   President and Chief Executive Officer

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

TO:   [COMPANY]  

 

 

 

  Attention: President

1. The undersigned hereby elects to purchase              Shares of
                 pursuant to the terms of the attached Warrant, by means of a
cash payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

2. Please issue a certificate or certificates representing said Shares in the
name of the undersigned or in such other name as is specified below:

 

 

(Name)

 

 

 

 

(Address)

3. The undersigned hereby represents and warrants as of the date indicated below
that it: (a) is an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act of 1933; (b) is acquiring the Shares for
investment intent for the undersigned’s own account, not as a nominee or agent,
and not with a view to the distribution or resale of any part thereof; (c) is
able to fend for itself, can bear the economic risk of investment and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Shares; and (d) the
Shares issued upon exercise of the Warrant are subject to the restrictions set
forth in Section 2 of the Registration Rights Agreement (to the extent
applicable).

 

   

 

    (Signature)    

 

 

    (Name)

 

 

   

 

 

(Date)     (Title)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFER

(To be signed only upon transfer of Warrant)

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                  the right
represented by the attached Warrant to purchase              shares of
                                         of [COMPANY] to which the attached
Warrant relates, and appoints                      Attorney to transfer such
right on the books of             , with full power of substitution in the
premises.

 

Dated:                             

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant) Address:  

 

 

 

 

 

 

 

Signed in the presence of:

 

--------------------------------------------------------------------------------

ASSUMPTION OF WARRANT BY TRANSFEREE

The undersigned hereby assumes the rights transferred above and agrees that as
of the date hereof and hereafter, it is bound by the terms of the attached
Warrant as a Holder thereunder.

 

[NAME OF TRANSFEREE]

 

 

[Name and Title] Date:                             

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C

REGISTRATION RIGHTS AGREEMENT

 

-2-